Citation Nr: 1047633	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant served on active duty from September 1, 1962 to 
February 28, 1963.  The appellant also had periods of service 
with the Army National Guard from 1963 until January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, that, in pertinent part, denied the above claim.  The 
appellant filed a notice of disagreement dated in May 2006, and 
the RO issued a statement of the case dated in April 2009.  The 
appellant filed a substantive appeal in May 2009.

In October 2009, the appellant and his former spouse testified at 
hearing before a Decision Review Officer.  A transcript of these 
proceedings has been associated with the appellant's claims file. 

In June 2009, the appellant requested to testify at a hearing 
before a Veterans Law Judge at the local regional office.  This 
hearing was scheduled for August 2010.  The appellant did not 
report for the hearing and has not requested the opportunity to 
testify at another hearing before the Board.  As such, the Board 
finds that the appellant has withdrawn his request for a hearing. 
38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the appellant testified before the RO that he was 
exposed to excessive noise during his active military service in 
basic training.  Specifically, the appellant indicated that he 
fired up to 100 rounds a day from an M-1 Grand without hearing 
protection.  The appellant also testified that he was part of a 
tank unit in the National Guard and was exposed to excessive 
noise during firing exercises with 90 and 105 mm shells.  The 
appellant reported that he would be inside the tank and the 
concussion would knock their helmets off if they were not 
strapped on.  The appellant's former spouse testified that she 
could not remember a time when the appellant did not have some 
hearing loss.  

The appellant's service treatment records indicate bilateral 
hearing loss for VA purposes in January 1975, February 1983 and 
December 1987, and the appellant check "yes" to hearing loss in 
an August 1990 Report of Medical History.   A February 2003 
private medical reports reflects a 10 year history of hearing 
loss and acoustic trauma from the military and hunting without 
ear protection.  A March 2009 audiogram also indicates bilateral 
hearing loss.

The Court has held that service connection can be granted for a 
hearing loss where the appellant can establish a nexus between 
his current hearing loss and a disability or injury he suffered 
while he was in military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  The Court has also held that VA 
regulations do not preclude service connection for a hearing loss 
which first met VA's definition of disability after service.  
Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Board finds that the appellant should be 
afforded a VA examination in order to determine whether his 
current hearing loss is related to acoustic trauma suffered on 
active duty.  

In this regard, the Board notes that the appellant had periods of 
service with the National Guard dating from 1963 to 1993.  The RO 
should determine whether all of the appellant's service personnel 
records from his National Guard service have been associated with 
his claims file.  If not, the RO should request the appellant's 
service personnel records from the National Guard and identify 
all periods of active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA).

Finally, the appellant reported, in a July 2005 statement, the he 
was approved for Social Security Administration disability 
benefits in September 2000 and also approved for disability by 
the Tennessee Consolidated Retirement System.  Upon remand, the 
RO should contact the Social Security Administration and take all 
necessary attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).  The RO should also 
contact the Tennessee Consolidated Retirement System and request 
records underlying any award of disability benefits related to 
the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should determine whether 
all of the appellant's service personnel 
records from his National Guard service 
have been associated with the claims file 
and, if not, request the appellant's 
service personnel records from the 
National Guard.  The RO should then verify 
all periods and dates of the appellant's 
active duty, ACDUTRA and INACDUTRA.  

2.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
appellant, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the appellant should be 
informed in writing.  

The RO should also contact the Tennessee 
Consolidated Retirement System and request 
records underlying any award of disability 
benefits related to the appellant.  

3.  Schedule the appellant for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
current hearing loss.  The claims file 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner should record a full history 
with regard to the appellant's claimed noise 
exposure both in service and as a lifelong 
hunter.  The examiner should provide 
specific comments as to any relationship 
between the appellant's claimed in-service 
noise exposure during active duty and 
periods of ACDUTRA and INACDUTRA and the 
current hearing loss.  In so doing, the 
examiner should opine as to whether the 
appellant's current hearing loss, if any, 
was at least as likely as not (a 50 percent 
or higher likelihood) incurred during, or 
was the result of active duty; or, whether 
the hearing loss was incurred during a 
period of ACDUTRA or INACDUTRA.  A complete 
rationale for all opinions is requested.  

4.  After completing the above, the 
appellant's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the appellant 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby placed on notice that failure to 
cooperate by attending the requested VA examination may result in 
an adverse determination.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


